Citation Nr: 1440092	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas




THE ISSUES

1.  Entitlement to a rating greater than 30 percent for the service-connected major depressive disorder prior to March 23, 2011.  

2.  Entitlement to a rating greater than 20 percent for the service-connected bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for alcoholic dementia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  





ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.  

In April 2008, the RO implemented a grant of service connection for major depression and assigned a 30 percent rating effective on April 19, 2003.  The Veteran disagreed with the assigned rating and perfected this appeal.  

In August 2012, the RO increased the rating for the service-connected major depressive disorder to 100 percent effective on March 23, 2011.  The appeal is resolved as of that date and thus, the Board has phrased the issue as previously stated.

The Board notes that the Veteran also submitted a Notice of Disagreement with the effective date assigned for the grant of service connection for major depression.  A Statement of the Case was not furnished on this issue.  However, in June 2014, the Veteran indicated that he wished to withdraw all remaining appeals.  

The Veteran's Notice of Disagreement regarding the effective date is considered withdrawn and a remand for a Statement of the Case on this issue would serve no useful purpose.  See 38 C.F.R. § 20.204(c) (2013) (Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement, and if filed, the Substantive Appeal, as to all issues to which the withdrawal applies); Manlincon v. West, 12 Vet. App. 238 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).

In December 2008, the RO denied service connection for dementia secondary to diesel fumes, previously denied as alcoholism with memory loss, because new and material evidence had not been submitted.  The RO also denied entitlement to a TDIU rating.  The Veteran disagreed with and perfected an appeal of both issues.

In May 2009, the RO decreased the rating for bilateral hearing loss from 20 percent to 10 percent effective on August 1, 2009.  The Veteran disagreed with the reduction.  

In December 2009, the RO restored the 20 percent rating from August 1, 2009.  The January 2010 Statement of the Case, however, included the issue of entitlement to a rating greater than 20 percent, and the Veteran perfected an appeal of this issue.  

In June 2014, the Veteran asked that the private attorney be removed from his case.  At this time, the Board does not recognize any representation.  See 38 C.F.R. § 14.631(f)(1) (2013) (an agent or attorney may be discharged at any time).

The VBMS and Virtual VA folders have been reviewed.  


FINDING OF FACT

In correspondence received in June 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was no longer pursuing his appeals and wished to withdraw all remaining appeals effective immediately.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim for a rating greater than 30 percent for the service-connected major depressive disorder prior to March 23, 2011 have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal concerning the claim for a rating greater than 20 percent for the service-connected bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal concerning the matter of whether new and material evidence has been submitted to reopen a claim of service connection for alcoholic dementia have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal concerning the claim for a TDIU rating have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  

In a June 2014 statement, the Veteran indicated that he was satisfied with his 100 percent rating and was no longer pursuing his appeals.  He further stated that he wished to withdraw all remaining appeals effective immediately.

On review, the Veteran has withdrawn the appeal issues and, hence, there remain no allegations of errors of fact or law for appellate consideration as concerns the following: a rating greater than 30 percent for the service-connected major depressive disorder prior to March 23, 2011; a rating greater than 20 percent for the service-connected bilateral hearing loss disability; whether new and material evidence has been submitted to reopen the claim of service connection for alcoholic dementia; and entitlement to a TDIU rating.  

Accordingly, the Board does not have jurisdiction to review them and they are dismissed.  


ORDER

The appeal as to the claim for a rating greater than 30 percent for the service-connected major depressive disorder prior to March 23, 2011 is dismissed.  

The appeal as to the claim for a rating greater than 20 percent for the service-connected bilateral hearing loss disability is dismissed.

The appeal of whether new and material evidence has been submitted to reopen the claim of service connection for alcoholic dementia is dismissed. 

The appeal of the claim of entitlement to a TDIU rating is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


